PER CURIAM:
This claim was submitted for an advisory determination pursuant to W. Va. Code §14-2-18. Claimant, a yearbook publishing company, printed for the respondent the 1983-1984 Chief Justice, the Marshall University yearbook. Claimant was paid $25,223.00 on March 20, 1985. However, several changes which were not included in the original bid were made. These changes amount to an additional cost of $3,540.00. No payment for the additional costs has been made because the statutory procedures were not complied with. The Court is of the opinion that to deny an award to this claimant would be un*302conscionable. The Lawhead Press, Inc. v. Board of Regents, CC-84-16 (1985). The respondent accepted and used the handbooks, and for it now to escape paying for them would be unjust enrichment.
In view of the foregoing, the Court hereby finds respondent liable to the claimant in the amount of $3,540.00. The Clerk of the Court is directed to file this opinion and transmit a copy to claimant and respondent agency.